DETAILED ACTION
This Action is responsive to the Amendment filed on 01/06/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
The indicated Allowability of Claims 1-4 are withdrawn in view of the newly discovered reference to Liu (US 2017/0263647).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2017/0263647).

Regarding claim 1, Liu (see, e.g., FIG. 13) discloses a semiconductor structure, comprising:
a semiconductive substrate 200 (Para 0019);
220 formed on the semiconductive substrate 200, wherein the oxidation region 220 includes a stage e.g., top surface of 220 with a first width (W1) along a horizontal direction (Dl) (Para 0040); and 
a fin 231 formed on a top surface of the stage e.g., top surface of 220 (Para 0054),
wherein the top surface of the stage e.g., top surface of 220 of the oxidation region 220 is coplanar with a top surface of the semiconductive substrate 200.

Regarding claim 2, Liu (see, e.g., FIG. 13) teaches that the fin 231 has a second width (W2) along the horizontal direction, wherein the second width is less than the first width (Wl).

Regarding claim 3, Liu (see, e.g., FIG. 13) teaches that the semiconductor structure further comprises an insulator 241 covering a portion of the top surface of the stage e.g., top surface of 220, and the fin 231 is partially surrounded by the insulator 241 (Para 0063).

Regarding claim 4, Liu (see, e.g., FIG. 13) teaches that a corner of the stage e.g., top surface of 220 is in contact with the insulator 241.

Allowable Subject Matter
Claims 6-10, 13, 21-22, and 24-28 are allowed.
Claim 5 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-10, 13, and 21-28 have been considered but are moot because of the new ground of rejection.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/Antonio Crite/
Patent Examiner, AU 2817
01/11/2021